Citation Nr: 1445702	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2014, and a transcript is associated with the claims file.

FINDINGS OF FACT

1. The Veteran was exposed to herbicides coincident with service in the Republic of Vietnam. 

2. Squamous cell carcinoma of the right tonsil did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the right tonsil have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in March 2014 for the purpose of obtaining outstanding VA treatment notes and records related to the Veteran's disability benefits from the Social Security Administration (SSA), and to schedule a VA examination.  The record reflects that the records were obtained, and the VA examination was conducted in May 2014.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the March 2014 remand and that the Board may now proceed with adjudication of the claim. See Stegall, 11 Vet. App. at 271.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was first provided with a VCAA notification letter in June 2010 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general.  

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA and private treatment records, SSA records, and the report of a May 2014 VA examination were reviewed by both the AOJ and the Board.  He has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, the examiner provided an opinion with rationale that was based on all the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

The Veteran contends that his squamous cell carcinoma of the right tonsil is a result of exposure to herbicides in service.  Therefore, he contends that service connection is warranted for this disability.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d) . 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's DD Form 214 shows that he served in Vietnam.  Accordingly, the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e) (revised 75 Fed. Reg. 53202 -53216, August 31, 2010).  While certain cancers are among those diseases, the particular cancer with which the Veteran is diagnosed is not.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).  Nevertheless, service connection may still be granted on a direct basis with evidence of a relationship between the Veteran's cancer and his military service, to include his herbicide exposure.  See Combee v Brown, 34 F.3d. 1039 (Fed. Cir. 1994).
Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service treatment records are silent for treatment of complaint, treatment, or diagnosis referable to the throat.  Post-service, the record reflects that the Veteran was diagnosed with squamous cell carcinoma of the right tonsil in October 2009 and was treated with radiation and chemotherapy, concluding in December 2009.  Thus, the Veteran has a current disability with regards to his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A VA examination was conducted in May 2014.  The examiner reviewed the claims file and examined the Veteran.  The examiner then concluded that it is less likely as not that the Veteran's tonsillar cancer is a direct result of military service, as there was no evidence of any symptoms, or findings, or complaints relative to his tonsil cancer in service treatment records.  As for a relationship to herbicide exposure, specifically to Agent Orange, the examiner opined that it is less likely as not that the Veteran's squamous cell carcinoma is a direct result of Agent Orange exposure.  In addition to noting that oropharyngeal cancers, such as tonsillar cancers, are not presumptive disabilities for Agent Orange exposure, the examiner stated that the Veteran's squamous cell carcinoma was HPV positive.  The examiner indicated that a review of medical literature revealed that a majority of cases of tonsillar cancer are HPV-related.  Therefore, the examiner concluded that it is at least a likely as not that the etiology of the Veteran's squamous cell carcinoma is related to HPV and less likely as not due to or the result of Agent Orange herbicide exposure.

The Veteran has submitted three private opinions in support of his claim.  In June 2010, Dr. Su stated that he could not exclude the possibility that dioxin contributed to the etiology of the Veteran's tonsil cancer.  In May 2011, Dr. Militsakh stated that he did not have any evidence that would support or refute the role of Agent Orange in the carcinogenic process and that while it could have played a part in the development of the Veteran's cancer, it may be unrelated.  These opinions are merely speculative, and under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2012); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

The Veteran's radiation oncologist, Dr. Mirmiran, in April 2011, stated that it is at least as likely as not that the Veteran's tonsil cancer was caused by exposure to Agent Orange.  However, the opinion was not supported by a rationale, and an opinion that contains only data and conclusions is afforded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Veteran is competent to describe symptoms and facts of which he has direct knowledge. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  However, he is not competent to determine the etiology of a complex disability such as cancer. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to herbicides. Therefore, his claim must be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to exposure to herbicides, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


